MURRAY, Senior Judge
(concurring in dissent of Judge CRANDELL):
I join in the dissent of Judge Crandell. I would add that it escapes this author how the majority of the Court could find support in the cases of United States v. Yelverton, 26 C.M.R. 586 (A.B.R.1958), pet. withdrawn, 9 U.S.C.M.A. 836, 26 C.M.R. 516 (1958); United States v. Field, 5 U.S.C.M.A. 379, 18 C.M.R. 3 (1955); and United States v. Fields, 26 C.M.R. 681 (A.B.R.1958), pet. denied, 10 U.S.C.M.A. 663, 27 C.M.R. 512 (1958), for the proposition that this Court cannot examine the cases sub judice for purposes of determining whether the change of circumstances (i. e., dismissal of two charges due to lack of jurisdiction) has now resulted in a question of providency of the plea of the appellants to the remaining offense.
Our responsibility is one of doing justice and in doing so I am of the opinion that we ought to examine the record as a whole to determine whether justice is to be accomplished in light of the action of the High Court and the return of the case to our Court for further appropriate action. For it is in the High Court’s own pronouncements that we find that justice cannot be accommodated by accepting the providency of the plea of guilty of an accused when the accused was genuinely under a misunderstanding of the potential punishment he faced at trial, and when the guilty pleas were motivated by that very misunderstanding. United States v. Harden, 1 M.J. 258 (1976).
I agree with Judge Crandell that we should not read into the decisions of the High Court in the cases sub judice that the convictions as to the conspiracy offense have been affirmed by that Court. In addition, I am of the opinion that it would not be in the interest of justice to refuse to reconsider the providency of the appellants’ pleas on the conspiracy charge merely because the High Court may have meant to imply finality of conviction as to that charge, particularly where the predicate therefor is open to question. I feel we ought to reconsider the providency of the *1132pleas in light of Harden and its related line of cases, and I am not convinced that the High Court intended that we avoid this issue when they sent the cases sub judice back to us for further action.
I would set aside the findings as to the conspiracy charge in each case and authorize a rehearing.
AND IT IS FURTHER ORDERED, that this case be, and the same is hereby, remanded to the Judge Advocate General of the Navy for proceedings not inconsistent with the opinion above.
WITNESS THE Clerk of the United States Navy Court of Military Review, the third day of February, in the year of Our Lord one thousand nine hundred and seventy-seven.